Citation Nr: 0119794	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized prescription medications purchased from private 
sources over the period November 23, 1994 to June 11, 1996.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from he Dallas, Texas, Department of Veterans 
Affairs Medical Center (VAMC).


REMAND

The veteran has a 100 percent, permanent and total rating for 
service-connected schizophrenia.  He was approved for VA's 
fee basis program, effective November 22, 1994.  Over the 
period November 23, 1994 to June 11, 1996, he purchased, with 
his own funds, multiple medications prescribed by a private 
physician for his psychiatric disability at non-VA 
pharmacies; such transactions were not authorized by VA.  Of 
record is documentation showing that the VA pharmacy would 
not fill prescriptions for Paxil, Claritin, Ambien or Flonase 
as such were non-formulary, or for Mellaril other than a one-
time basis, as such was recurring.

In a letter dated in April 1996, the veteran's private 
physician, P.K., M.D., stated that the veteran required Paxil 
and that there was not a substitution or generic form for 
that particular medication.

In October 1996, the veteran testified at a hearing before 
the Assistant Chief of the Medical Administration Service 
(MAS) of the Dallas VAMC.  MAS staff indicated that the VA 
pharmacy did stock generic Mellaril.  At the close of the 
hearing, the Hearing Board requested that Paxil either be 
ordered on a Non-Formulary Request Slip or added to the 
Formulary to provide the veteran with that medication.  
Similar testimony was provided at a hearing before the Board 
in February 1999.  

It is unclear, what, if any action was taken thereafter, 
other than the July 1997 letter to the veteran in which the 
Chief, MAS, stated "[p]ost hearing review of this case 
resulted in no change in the denial decision."

In a decision dated in August 1999, the Board denied 
reimbursement of the cost of unauthorized prescription 
medications purchased from private sources over the period 
November 23, 1994 to June 11, 1996.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  The Court, in an Order dated in February 2001, 
granted a Joint Motion to Remand (hereinafter Joint Motion) 
the above-referenced August 1999 Board decision.  The Joint 
Motion indicated that remand was required for consideration 
of the implications, if any, of the VA National Formulary 
Policy (found in VHA Directive 97-047 (October 16, 1997)), as 
well as procedures outlined in M-1, Part 1, Chapter 18 (July 
20, 1995) and M-2, Part VII (March 2, 1991).

The Joint Motion cites a failure to address "other potential 
avenues by which Appellant may be entitled to 
reimbursement", and specifically notes the process by which 
non-formulary requests must be handled by VA as enumerated in 
VHA Directive 97-047.  The Joint Motion raises questions as 
to what, if any, non-formulary request process exists at the 
VAMC Dallas, and how denial of the veteran's claim may be 
reconciled with National Formulary Policy "to grant approval 
of non-formulary drugs when no FORMULARY alternative 
exists..."  The Joint Motion also cites M-1, Part 1, Chapter 
18 relevant to the filling of prescriptions on a fee-status 
basis, wherein review by the Chief, Pharmacy Service is 
indicated, as well as referral to the Pharmacy and 
Therapeutics Committee where the fee-basis physician 
indicates that substitution of a VA formulary medication is 
not acceptable.  M-1, Part 1, Chapter 18 § XX  18.76 (1995).  
The Joint Motion cites the lack of discussion as to whether 
such procedures were followed and/or as to any conclusions 
reached.  

A review of the current claims file reveals no evidence as to 
the Dallas VAMC policy and procedures relevant to the above; 
nor does it reflect any conclusions were reached pertinent to 
a non-formulary drug request.  Remand to ascertain such is 
indicated.  

The Joint Motion also refers to M-2, Part VII provisions 
relevant to VA Supplemental Pharmacy Services, to include the 
potential to make arrangement for fulfillment at a local 
pharmacy, see M-2, Part VII  4.06(a) (March 28, 1991), and 
raises the question of whether such arrangements are 
warranted in the veteran's case.  The Dallas VAMC, agency of 
original jurisdiction, has not yet addressed such matter.

Additionally, the veteran's private attorney, in a letter 
dated in May 2001, emphasized that the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), cited herein above, was signed into law during 
the pendency of the veteran's appeal and was applicable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The private attorney argued that remand for 
consideration of additional evidence and argument to be 
submitted by the veteran, as well as remand to ensure 
compliance with VCAA, was required.

Finally, the Board observes that no action has been taken by 
the VAMC with regard to the remand portion of the Board's 
August 1999 decision.

Accordingly, the above-referenced claim is remanded to the RO 
for the following:

1.  The Dallas VAMC should advise the 
veteran as to policy, procedures and 
criteria relevant to non-formulary 
requests and authorization of 
supplemental pharmacy services and afford 
him the appropriate opportunity to submit 
any required evidence or argument in 
response thereto.

2.  The claim should be reviewed by the 
relevant VA personnel consistent with VHA 
Directive 97-047 (October 16, 1997); M-1, 
Part 1, Chapter 18, § XX  18.76 (1995); 
and M-2, Part VII  4.06(a) 
(March 28, 1991), along with other 
relevant provisions, to determine the 
following:  a) whether approval of the 
non-formulary drugs in question is 
warranted; b) whether fulfillment on a 
fee-basis status is warranted; and/or c) 
whether fulfillment at a local pharmacy 
is warranted.  Copies of relevant 
referrals, and any conclusions reached, 
must be associated with the claims file.  

3.  The VAMC should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

4.  The VAMC should then re-adjudicate 
the issue on appeal, with consideration 
of VHA Directive 97-047 (October 16, 
1997), as well as procedures outlined in 
Manual-1, Part 1, Chapter 18 (July 20, 
1995) and Manual 2, Part VII (March 2, 
1991), and other pertinent laws, 
regulations, manual provisions and 
directives.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, which contains all 
relevant laws, regulations and other VA 
directives and manual provisions 
potentially applicable to the claim, and 
given the requisite opportunity to 
respond thereto. 

5.  The VAMC should also issue a 
statement of the case and take other 
appropriate action regarding the 
veteran's additional claims in accordance 
with the remand instructions noted in the 
remand portion of the Board's August 1999 
decision.  The SOC should address the 
issues of payment or reimbursement of the 
cost of treatment during the period from 
July 1989 to October 1993, on December 
14, 1994, and on January 27, 1995, as 
well as the cost of pharmacy 
prescriptions from September 1992.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


